                                                   September 10, 2019




Your Honor:

        As you are aware, we represent plaintiff, Tibor Kiss, in the above referenced matter. Please
allow this letter to serve as a status letter as per Your Honor's Order of August 29, 2019.

        Defense Counsel, Timothy Parlin and Tracy Abatemarco, have conferred with their clients
regarding private mediation and they do not wish to proceed with private mediation in this matter. Mr.
Parlin and Mrs. Abatemarco have advised that their clients prefer utilizing the Magistrate Judge or a
Court Appointed Mediator through the SDNY Mediation Program. As stated in court, Joseph Ruta,
counsel for Third-Party Defendant, will attend, but is not willing to contribute to the cost of the
mediation if it is private. Plaintiff would prefer private mediation, however, will agree to utilizing a
Court Appointed Mediator through the SDNY Mediation Program.

        Accordingly, we respectfully request a referral to the SDNY Mediation Program so that the
parties may utilize a Court Appointed Mediator for this mediation.

       Thank you for your attention to this matter.

                                                            RESPECTFULLY YOURS,

                                                            RONAI & RONAI, LLP
                                                            Attorneys for Plaintiff

                                                            By: Timothy J. Lavin (TL6371)

cc: ALL PARTIES via ECF
